DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5, 8-10, 19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leinsing (US 5,839,715) in view of Ramsey et al. (US 2007/0156118 A1).
With regard to claim 1, Leinsing discloses A priming cap (Fig. 14-18) comprising: a conduit housing (100) defining a valve activation member comprising: an upper housing (around 110, Fig. 14), a lower housing (portion connected with 122) coupled with the upper housing, a fluid passageway (see Fig. 18) extending through the upper housing and the lower housing, a plug (24) positioned within the upper housing, wherein the plug is configured to vent trapped air (via 160) and to inhibit liquid from passing between the lower housing and an exterior of the priming cap (via closed orifice 26), and a resilient member (114/106/116) coupled to the upper housing and shaped to at least partially surround an interior volume of the priming cap configured to receive a portion of a medical connector (fig. 18), the resilient member comprising a retaining feature (136) extending laterally across a portion of the resilient member, wherein the retaining feature is configured to secure the priming cap to the portion of the medical connector (as shown in Fig. 18).
However, Leinsing does not disclose a window.
Ramsey teaches a similar cap type device (Fig. 3-5) having an upper housing (at 66) and a lower housing (near where 92 is pointing) and further including a window (74, [0029]) configured to allow visualization of at least a portion of the fluid passageway of the conduit housing. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Leinsing with the window as taught by Ramsey for the purpose of allowing viewing of the fluid within the device ([0029]). 
With regard to claim 4, Leinsing discloses wherein the retaining feature includes a bumper (fig. 16, element 136/134/132/118) that extends outwardly from an interior surface of the resilient member, and wherein the bumper is configured to secure the priming cap to a securement feature of the medical connector (as shown in Fig. 18).
With regard to claim 5, Leinsing discloses wherein the retaining feature secures the priming cap to the medical connector in a first position, wherein when in the first position, the valve activation member does not open a seal of the medical connector to establish a fluid flow path between the medical connector and the fluid passageway of the conduit housing Shown in Fig. 18, attached to the vial and the valve does not open a seal (rippled plug component within the housing as seen in Fig. 18).
With regard to claim 8, Leinsing discloses wherein the upper housing includes a venting notch (160) formed within a side wall of the upper housing, and wherein the venting notch is configured to further allow trapped air to be vented out of the priming cap.
With regard to claim 9, Leinsing discloses wherein the venting notch further comprises a venting hole passing between an interior of the upper housing and an exterior of the priming cap (160, Col 13, lines 8-27).
With regard to claim 10, Leinsing discloses a plug but does not disclose a filter. 
Ramsey teaches the plug further comprises a hydrophobic filter (90, [0042]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Leinsing with the hydrophobic filter as taught by Ramsey for the purpose of venting out air and gases and only leaving the liquid within the device ([0042]). 
With regard to claim 19, Leinsing discloses wherein the resilient member further comprises an indicator (at 114, ribs on the finger grips can be considered indicators as they indicate where to grip the resilient member).
With regard to claim 20, Leinsing discloses the claimed invention except for a window
Ramsey teaches a similar cap type device (Fig. 3-5) having an upper housing (at 66) and a lower housing (near where 92 is pointing) and further including a window (74, [0029]) on the upper housing configured to allow visualization of at least a portion of the fluid passageway of the conduit housing. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Leinsing with the window as taught by Ramsey for the purpose of allowing viewing of the fluid within the device ([0029]). 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leinsing (US 5,839,715) in view of Ramsey et al. (US 2007/0156118 A1) and in further view of Griffith et al. (US 2012/0029483  A1).
With regard to claim 12, Leinsing/Ramsey teach the claimed invention except for the reseilient arms be shaped in an arrow configuration. 
Griffith teaches a cap type device (Fig. 4b) that includes resilient members (14) that are used to attach to a medical device. Griffith further uses arrows (see Fig. 4b) as an indicator to show proper orientation of the priming cap relative to the connector. While Griffith does not teach that the resilient member itself is shaped as an arrow, it would be prima facie obvious to modify the shape of the resilient member to be an arrow to indicator proper orientation as doing so would not alter the overall function of the device. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Leinsing/Ramsey with the arrow as taught by Griffith for the purpose of providing a visual indicator for the user for proper usage of the device ([0060]). 

Claim(s) 40-44, 47-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leinsing (US 5,839,715) in view of Welp (US 2015/0298893 A1).
With regard to claim 40, Leinsing discloses A priming cap (Fig. 14-18) comprising: a conduit housing (100) defining a valve activation member comprising: an upper housing (around 110, Fig. 14), a lower housing (portion connected with 122) coupled with the upper housing, a fluid passageway (see Fig. 18) extending through the upper housing and the lower housing, a plug (24) positioned within the upper housing, wherein the plug is configured to vent trapped air (via 160) and to inhibit liquid from passing between the lower housing and an exterior of the priming cap (via closed orifice 26), and a resilient member (114/106/116) coupled to the upper housing and shaped to at least partially surround an interior volume of the priming cap configured to receive a portion of a medical connector (fig. 18), the resilient member comprising a retaining feature (136) extending laterally across a portion of the resilient member, wherein the retaining feature is configured to secure the priming cap to the portion of the medical connector (as shown in Fig. 18).
However, Leinsing does not disclose an antiseptic material. 
Welp teaches a similar cap device (Fig. 4-6) having an upper (7) and lower housing (20) and resilient member (at 6). Welp further teaches an antiseptic material ([0032]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Leinsing with the antiseptic materials as taught by Welp for the purpose of preventing germs from forming in the cap ([0010]).
With regard to claim 41, Leinsing discloses wherein the retaining feature includes a bumper (fig. 16, element 136/134/132/118) that extends outwardly from an interior surface of the resilient member, and wherein the bumper is configured to secure the priming cap to a securement feature of the medical connector (as shown in Fig. 18).
With regard to claim 42, Leinsing discloses wherein the upper housing includes a venting notch (160) formed within a side wall of the upper housing, and wherein the venting notch is configured to further allow trapped air to be vented out of the priming cap.
With regard to claim 43, Leinsing discloses wherein the venting notch further comprises a venting hole passing between an interior of the upper housing and an exterior of the priming cap (160, Col 13, lines 8-27).
With regard to claim 47, Leinsing discloses wherein the resilient member further comprises an indicator (at 114, ribs on the finger grips can be considered indicators as they indicate where to grip the resilient member).
With regard to claim 48 and 49, Leinsing discloses the claimed invention except for the antiseptic material. 
Welp teaches wherein the antiseptic material is at least partially located within the upper housing and configured to interact with the medical connector ([0032]) and is proximal a plug ([0032]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Leinsing with the antiseptic materials as taught by Welp for the purpose of preventing germs from forming in the cap ([0010]).
With regard to claim 50, Leinsing discloses wherein the resilient member (116) is engaged with a deformable portion (112), wherein the resilient member and the deformable portion have a first configuration such that the resilient member engages the portion of the medical connector (Fig. 15 and 18), and wherein the resilient member and the deformable portion have a second configuration such that the resilient member disengages the portion of the medical connector (as shown in Fig. 14).

Claim(s) 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leinsing (US 5,839,715) in view of Welp (US 2015/0298893 A1) and in further view of Ramsey et al. (US 2007/0156118 A1).
With regard to claim 45, Leinsing/Welp discloses a plug but does not disclose a filter. 
Ramsey teaches the plug further comprises a hydrophobic filter (90, [0042]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Leinsing/Welp with the hydrophobic filter as taught by Ramsey for the purpose of venting out air and gases and only leaving the liquid within the device ([0042]). 

Claim(s) 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leinsing (US 5,839,715) in view of Welp (US 2015/0298893 A1) and in further view of Griffith et al. (US 2012/0029483  A1).
With regard to claim 46, Leinsing/Welp teach the claimed invention except for the reseilient arms be shaped in an arrow configuration. 
Griffith teaches a cap type device (Fig. 4b) that includes resilient members (14) that are used to attach to a medical device. Griffith further uses arrows (see Fig. 4b) as an indicator to show proper orientation of the priming cap relative to the connector. While Griffith does not teach that the resilient member itself is shaped as an arrow, it would be prima facie obvious to modify the shape of the resilient member to be an arrow to indicator proper orientation as doing so would not alter the overall function of the device. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Leinsing/Welp with the arrow as taught by Griffith for the purpose of providing a visual indicator for the user for proper usage of the device ([0060]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/Primary Examiner, Art Unit 3783